Hamilton, Judge,
delivered the following opinion:
The question arises as to whether the trustee in this case should give an injunction bond. The usual practice is to require bonds of parties seeking injunctions, hut the matter is to some extent within the discretion of the court. A trustee in bankruptcy being in effect an officer of the court, and it being supposed that he is acting for the interests of the estate, a bond is not always asked where the estate itself has property. That seems to he the case in the present application. Authorities on this point are as follows:
“Undoubtedly, the court has authority to' dispense with the giving of the customary injunction bond. Certainly so, if it may do so in independent plenary suits instituted by the receiver or trustee, as held in some cases.” Remington, Bankr. § 370, p. 302; Re Barrett, 12 Am. Bankr. Rep. 626. “Security for costs will not he required of receivers or trustees suing in independent actions [in the United States district courts], at least in the same jurisdiction wherein appointed, if there are sufficient assets in the estate, unless the suits are not brought in good faith.” Remington, Bankr. § 1756, p. *1391637; Re Baird, 7 Am. Bankr. Rep. 448, 112 Fed. 960. The restraining order was granted without any bond, under the general equity powers conferred on the courts by § 2 of the Bankrupt Act. In equity cases, when an injunction is granted without a bond, only taxable costs can be allowed.” Re Williams, 9 Am. Bankr. Rep. 736.
In this case, therefore, an injunction may issue without bond, hut with the right reserved to change this order if the parties affected show that the circumstances of the case make a change proper.